                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Henri V. Botter,                                :
                                                :
               Plaintiff(s),                    :
                                                :   Case Number: 1:18cv847
       vs.                                      :
                                                :   Judge Susan J. Dlott
Tuesday Morning,                                :
                                                :
               Defendant(s).                    :

                                            ORDER

       The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Karen L. Litkovitz filed on June 12, 2019 (Doc. 9), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired June 26, 2019, hereby

ADOPTS said Report and Recommendation.

       Accordingly, defendant’s motion to dismiss the complaint (Doc. 6) is GRANTED under

Fed. R. Civ. P. 12(b)(6).

       IT IS SO ORDERED.




                                                    ___s/Susan J. Dlott___________
                                                    Judge Susan J. Dlott
                                                    United States District Court
